Citation Nr: 0420111	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, whereby the RO denied entitlement to 
service connection for PTSD.

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO in St. Louis, Missouri.  A copy 
of the hearing transcript has been associated with the claims 
file.  


REMAND

The Board notes that during the pendency of the veteran's 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The implementing regulations are 
applicable to the veteran's claim.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reflects that he veteran has not been 
provided notices required by the VCAA.  On remand, the RO 
should therefore ensure that the veteran is advised as to 
what is required to substantiate the claim of entitlement to 
service connection for PTSD.  

During a March 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that, during service in 
Vietnam in 1970, he was assigned to the 805th Transportation 
Company and saw one of his bunker mates (identified as 
"Dave" in a letter from the veteran dated June 1, 1970) get 
shot by two African American soldiers.  He also testified 
that he burned his hand while throwing a grenade in a 
"firefight" outside of a bunker.  These events appear to 
have been documented in a June 1970 letter written by the 
veteran.  Under these circumstances, further development of 
the record is necessary to determine if the veteran has PTSD 
due to the two stressors noted above.

In addition, during the March 2004 hearing, the veteran 
testified that he had continued to seek treatment for his 
PTSD from the Poplar Bluff VA Medical Center (VAMC).  While 
treatment records, dated from May 1999 to April 2001, are 
present in the claims file, more recent reports are not.  
Thus, it appears that there might be outstanding VA reports 
that could be potentially relevant to the veteran's claim of 
entitlement to service connection for PTSD.  As for VA's 
obligation to secure the aforementioned records, it should be 
pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA, whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims file, a remand is necessary.  Id.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
folder and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically told 
of the information or evidence he should 
submit, if any, and of the information or 
evidence that VA will yet obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran should also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2003).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for PTSD since his discharge from 
service.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  The search for 
records should specifically include all 
outpatient treatment reports from the 
VAMC Poplar Bluff, dated from April 2001.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.

3.  After completion of the above-
requested development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine whether he has PTSD 
attributable to in-service stressful 
experiences.  The claims file must be 
sent to the examiner for review prior to 
the examination.  Psychological testing 
should be conducted with a view toward 
determining whether the veteran indeed 
has PTSD.  The examiner should state 
whether PTSD can be traced to the 
reported in-service stressor of the 
veteran seeing a bunker mate get shot in 
January 1970 and/or sustaining a burn to 
his hand from throwing a grenade during a 
"firefight" outside a bunker.  If a 
diagnosis of PTSD is not based on one of 
the aforementioned stressors, the 
examiner should specifically state the 
stressor(s) upon which the diagnosis of 
PTSD is based.  A complete rationale 
should accompany any opinion provided.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 
38 C.F.R. § 3.159, are fully satisfied.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

